[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                            No. 06-14839                ELEVENTH CIRCUIT
                                                             FEB 8, 2007
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                               CLERK

                  D. C. Docket No. 05-02469-CV-CO-W

STATE FARM FIRE AND CASUALTY COMPANY,

                                        Plaintiff-Counter-Defendant
                                        Third-Party-Defendant-Appellee,

                                 versus

DIANE SIMMONS,

                                        Defendant-Counter-Claimant
                                        Third-Party-Plaintiff-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                           (February 8, 2007)


Before BIRCH, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
      Diane Simmons appeals the district court’s grant of State Farm’s motion for

summary judgment in her action against State Farm. The district court concluded

Simmons’ claims should be dismissed because they were barred by the doctrine of

judicial estoppel. Specifically, the district court found Simmons did not disclose

her potential claims against State Farm in her pending bankruptcy case, despite

numerous opportunities to do so, and that the failure to disclose was calculated to

make a mockery of the judicial system.

      Under the doctrine of judicial estoppel, “a party is precluded from ‘asserting

a claim in a legal proceeding that is inconsistent with a claim taken by that party in

a previous proceeding.’” Burnes v. Pemco Aeroplex, Inc., 291 F.3d 1282, 1285

(11th Cir. 2002) (citation omitted). We consider two factors in the application of

judicial estoppel. Id. First, the allegedly inconsistent positions must have been

made under oath in a prior proceeding. Second, the inconsistencies must have

been calculated to make a mockery of the judicial system. Id.

      After review, we conclude the district court did not err in dismissing

Simmons’ claims based on judicial estoppel. We affirm for the reasons stated in

the district court’s well-reasoned opinion of August 2, 2006.

      AFFIRMED.




                                          2